Citation Nr: 0515231	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  04-03 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased monthly apportionment of the 
veteran's disability compensation benefits in excess of $250 
per month to the veteran's spouse.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to May 
1980.  His estranged spouse is the appellant in this case.  
This case is subject to the procedural provisions regarding 
contested claims.  See 38 C.F.R. §§ 19.100, 19.101, and 
19.102 (2004).   

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2003 Special Apportionment Decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, that awarded a special 
apportionment of $250 per month to the veteran's spouse (the 
appellant).  The appellant seeks a higher special monthly 
apportionment.  In March 2004, she testified at a hearing 
before the Board via videoconference from the Nashville, 
Tennessee, RO.  The Board notes that the appellant currently 
resides in Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant and the veteran when further action is required of 
them.  The Board notes that it granted a motion to advance 
this case on the docket in May 2005.


REMAND

Additional development is needed prior to further review.

In this case, the veteran has been awarded service connection 
for numerous disabilities: degenerative disc disease of the 
lumbosacral spine; fracture of the right femur, post-
operative with shortening; fracture of the left femur, post-
operative; fracture of the right tibia and fibula; a facial 
scar; and fracture of the mandible.  Since October 1, 1991, 
these disabilities have been rated 80 percent disabling.  
Also since October 1, 1991, the veteran has had a total 
disability rating based on individual unemployability due to 
service-connected disabilities. 

In June 2003, the veteran's estranged spouse (the appellant 
in this appeal) requested apportionment of the veteran's VA 
benefits.

A claim for an apportionment is a "contested claim" and is 
subject to special procedural regulations as set forth in 38 
C.F.R. §§ 19.100, 19.101, and 19.102 (2004); see also 
38 C.F.R. §§ 20.500-20.504 (2004).  In this appeal, VA has 
not fully fulfilled its obligations under the procedures 
relating to contested claims.    

Although the RO provided notice of the apportionment request 
and of the Special Apportionment Decision to both the veteran 
and the appellant, it has not provided the veteran with a 
copy of the Statement of the Case in this matter, with the 
content of the appellant's substantive appeal, or with notice 
of and an opportunity to present opening testimony and 
argument at the hearing that was held for the appellant in 
March 2004.  See 38 C.F.R. §§ 19.101, 19.102, 20.713 (2004).  
On remand, VA must provide the veteran with a copy of the 
Statement of the Case, furnish the veteran with the content 
of the appellant's substantive appeal, and afford the veteran 
an opportunity to offer testimony and argument in response to 
the appellant's March 2004 hearing.

Because of the passage of time and certain testimony provided 
by the appellant, the Board is also of the opinion that 
updated, current financial status reports would be helpful in 
reviewing this case.  Therefore, on remand, the veteran and 
the appellant should each complete and submit updated 
financial status reports.  The Board requests that the 
veteran and the appellant should be truthful and as specific 
as possible in their filings.  For instance, where specific 
information is available (e.g., monthly home phone bill 
versus monthly cell phone bill; annual income from any 
source, including any "odd jobs"), the veteran and the 
appellant should provide that information.  Also, the veteran 
and the appellant should provide only their actual income and 
expenses, not potential income and expenses (e.g., amounts 
that would have been spent on items that are otherwise paid 
for by insurance, other persons, or relatives).

The Board also notes that the rates of compensation 
applicable to VA disability compensation awards, such as in 
this case, have changed slightly during the pendency of this 
appeal.

Effective December 1, 2002, the compensation rate for 
veterans with a 100 percent rating with only a spouse as a 
dependent was $2,318 per month, which was $125 per month than 
for a veteran with a 100 percent rating who does not have a 
spouse.   This is the monthly rate of VA disability 
compensation that the veteran was receiving at the time of 
the RO's October 2003 Special Apportionment Decision.  

Effective December 1, 2003, the compensation rate for 
veterans with a 100 percent rating with only a spouse as a 
dependent was $2,366 per month, which was $125 per month than 
for a veteran with a 100 percent rating who does not have a 
spouse.  This is the monthly rate of VA disability 
compensation that the veteran was receiving at the time the 
appellant testified before the Board in March 2004.

Effective December 1, 2004, the compensation rate for 
veterans with a 100 percent rating with only a spouse as a 
dependent is $2,429 per month, which is $130 per month than 
for a veteran with a 100 percent rating who does not have a 
spouse.  This is the current monthly rate of the veteran's VA 
disability compensation award.   

Because of the small increase in the compensation rate 
applicable in this case, on remand, the RO will have an 
opportunity to consider whether the appellant is entitled to 
an increase in the special apportionment (i.e., $250 per 
month) that she currently receives from the veteran's VA 
disability compensation benefits.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the veteran with a copy of 
the Statement of the Case issued in 
January 2004 to the appellant and the 
content of the appellant's substantive 
appeal filed in February 2004.  Also, 
provide the veteran with an opportunity 
to present testimony and argument in 
response to the appellant's March 2004 
hearing.  Schedule such a hearing only 
after receipt of a timely response from 
the veteran.

2.  Request that the veteran and the 
appellant complete and submit updated 
financial status reports.  The veteran 
and the appellant should be truthful and 
as specific as possible in their 
filings.  For instance, where specific 
information is available (e.g., monthly 
home phone bill versus monthly cell 
phone bill; annual income from any 
source, including any "odd jobs"), the 
veteran and the appellant should provide 
that information.  Also, the veteran and 
the appellant should provide only their 
actual income and expenses, not 
potential income and expenses (e.g., 
amounts that would have been spent on 
items that are otherwise paid for by 
insurance, other persons, or relatives).

3.  Upon completion of the foregoing, 
readjudicate the claim for entitlement 
to an increased monthly apportionment of 
the veteran's disability compensation 
benefits in excess of $250 per month to 
the veteran's spouse.  Consider all the 
evidence in such readjudication, 
including any submitted financial status 
reports and changes in rates for VA 
disability compensation.  Provide both 
the veteran and the appellant (and their 
representatives, if any) with a 
supplemental statement of the case and 
the appropriate opportunity to respond 
thereto.  Thereafter, return the case to 
the Board for its review, as 
appropriate.

By this remand, the Board does not suggest any particular 
outcome on the merits; this remand is solely for the purposes 
of fulfilling all procedural steps involved in simultaneously 
contested claims and with obtaining additional evidence.  The 
veteran and the appellant have the right to submit additional 
evidence and argument on the matter the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The RO must 
treat this claim expeditiously.  Claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims must be handled expeditiously.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  Also, the Board notes that this case has been 
advanced on the docket by motion granted in May 2005.


	                  
_________________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


